Citation Nr: 0900470	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral laminectomy, diskectomy and fusion, 
with degenerative joint disease, for the period prior to 
August 7, 2008.

2.  Entitlement to an increased disability rating for 
lumbosacral laminectomy, diskectomy and fusion, with 
degenerative joint disease, evaluated as 40 percent disabling 
since August 7, 2008.

3.  Entitlement to service connection for right hip avascular 
necrosis and degenerative joint disease, status-post right 
hip replacement, including as secondary to service-connected 
lumbosacral laminectomy, diskectomy and fusion, with 
degenerative joint disease.

4.  Entitlement to service connection for avascular necrosis 
of the left hip, including as secondary to service-connected 
lumbosacral laminectomy, diskectomy and fusion, with 
degenerative joint disease.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from September 1971 to 
April 1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and September 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The July 2005 rating decision awarded a temporary total 
convalescence rating pursuant to 38 C.F.R. § 4.30 effective 
from March 10, 2005, and confirmed and continued a 10 percent 
rating from June 1, 2005 for the veteran's service-connected 
lumbosacral laminectomy, diskectomy and fusion, with 
degenerative joint disease. 

The September 2006 rating decision denied the veteran's 
claims of entitlement to service connection for right and 
left hip disabilities, as secondary to the veteran's service-
connected lumbosacral laminectomy, diskectomy and fusion, 
with degenerative joint disease.

In a September 2008 rating decision, the RO increased the 
veteran's disability evaluation for his lumbosacral 
laminectomy, diskectomy and fusion, with degenerative joint 
disease to 40 percent disabling, effective August 7, 2008.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating 
is increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

This case was previously before the Board in January 2008, 
wherein the veteran's claims were remanded for additional due 
process considerations.  The case has been returned to the 
Board for appellate consideration.

In October 2007 and December 2007, the veteran requested a 
hearing before a Veterans Law Judge (VLJ) of the Board.  In 
May 2008, he withdrew his hearing request.  There are no 
other hearing requests of record, so the Board deems his 
request for a hearing to have been withdrawn.  See 
38 C.F.R. § 20.704(d), (e) (2008).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
lumbosacral laminectomy, diskectomy and fusion, with 
degenerative joint disease has been manifested by complaints 
of pain, with limitation of motion beginning August 7, 2008, 
but without demonstration by competent clinical evidence of 
neurological impairment.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's avascular necrosis of the right hip, 
status-post right hip replacement, is causally or 
etiologically related to his service in the military, or 
etiologically related to, or aggravated by, service-connected 
disability.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's avascular necrosis of the left hip 
is causally or etiologically related to his service in the 
military, or etiologically related to, or aggravated by, 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for lumbosacral laminectomy, diskectomy and fusion, 
with degenerative joint disease, for the period prior to 
August 7, 2008 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 8520, 8620 
(2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(2008).

2.  The criteria for a disability evaluation in excess of 40 
percent for lumbosacral laminectomy, diskectomy and fusion, 
with degenerative joint disease, from August 7, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.124a, Diagnostic Codes 8520, 8620 (2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 - 5243 (2008).

3.  Avascular necrosis of the right hip, status-post right 
hip replacement, was not incurred in, or aggravated by, 
active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2008).

4.  Avascular necrosis of the left hip was not incurred in, 
or aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated 
April 2005 and June 2006 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating and his claims 
for service connection.  These letters also informed him of 
his and VA's respective duties for obtaining evidence.

In addition, the June 2006 letter, as well as a December 2007 
letter from VA, explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  However, because 
the instant decision denies the veteran's claims, no 
disability rating or effective date will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In the case currently before the Board, a May 2008 VCAA 
notice letter provides the veteran with all of the diagnostic 
codes and applicable information for his claim for an 
increased disability rating for his lumbosacral laminectomy, 
diskectomy and fusion, with degenerative joint disease.  The 
Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
and Vazquez-Flores v. Peake were provided to the appellant 
after the initial adjudications, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there was no defect with respect to timing 
of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to an Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim was received in October 1997.  As 
such, the rating period for consideration on appeal is from 
October 1996.  38 C.F.R. § 3.400 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2008).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

In this case, the increased rating claim was received in 
March 2005.  As such, the rating period for consideration on 
appeal is from March 2004.  38 C.F.R. § 3.400 (2008). 

The diagnostic criteria pertinent to spinal disabilities in 
general were codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2008).  Under these 
relevant provisions, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5235 
for vertebral fracture; Diagnostic Code 5237 for lumbosacral 
strain; Diagnostic Code 5242 for degenerative arthritis of 
the spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  Diagnostic Code 5293 states that intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Under Diagnostic Code 5293, a 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  A 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  In fact, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, Diagnostic Code 5293 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.  The competent clinical evidence 
of record dated from March 2004, including reports of 
treatment by the veteran's private physicians is against an 
evaluation in excess of 10 percent for the period prior to 
August 7, 2008 and against an evaluation in excess of 40 
percent thereafter for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome.  
Indeed, while the Board acknowledges that the veteran 
reported to S. K. O., M.D. in 2005 and 2006 that he 
experienced chronic back pain with repetitive use and 
tenderness to palpation, there is no objective evidence of 
any bed rest prescribed by a physician.  Likewise, even if 
the veteran had incapacitating episodes, there has not been 
demonstration of a total duration of at least 6 weeks.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 10 percent prior to August 
7, 2008 and against an evaluation in excess 40 percent 
thereafter for the disability at issue, based on limitation 
of motion under the general rating formula for disease or 
injury of the spine.  Indeed, the veteran's private treatment 
reports and VA medical records for the period prior to August 
7, 2008 do not show any objective findings of limitation of 
motion.  For the period after August 7, 2008, a finding of 
ankylosis of the lumbar spine is required in order for the 
veteran to qualify for a 50 percent evaluation under the 
General Rating Formula for Disabilities of the Spine based on 
limitation of motion.  However, while the August 2008 VA 
examination report indicates that the veteran has decreased 
range of motion and problems with spontaneous pain upon 
physical activity, the veteran's disability picture is not 
found to be more comparable to ankylosis based on additional 
functional limitation of motion due to factors such as pain 
and weakness.  

The Board also acknowledges consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
veteran had pain upon range of motion testing, but that there 
was no objective evidence of incoordination, weakness, or 
fatigability.  Likewise, at the August 2008 VA examination, 
his range of motion was unchanged on range of motion testing, 
and the veteran's deep tendon reflexes were intact and 
symmetrical, with full motor strength and sensation.

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for both the period 
prior to August 7, 2008 and for the period thereafter does 
not reveal a disability picture most nearly approximating a 
higher evaluation for either period even with consideration 
of whether there was additional functional impairment due to 
DeLuca factors.

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 10 
percent disability rating for orthopedic manifestations of 
his lumbosacral laminectomy, diskectomy and fusion, with 
degenerative joint disease, for the period prior to August 7, 
2008.  Similarly, the veteran remains entitled to no more 
than a 40 percent evaluation for the orthopedic 
manifestations of his service-connected lumbosacral 
laminectomy, diskectomy and fusion, with degenerative joint 
disease, for the period from August 7, 2008.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no objective medical evidence of record for the 
relevant time period which demonstrates that the veteran 
experiences any neurologic symptomatology.  As discussed 
previously, the medical evidence demonstrates that the 
veteran's neurologic evaluations are repeatedly negative, 
despite subjective complaints of numbness and weakness, and 
do not allow for a finding of neurologic manifestations of 
the veteran's lumbosacral laminectomy, diskectomy and fusion, 
with degenerative joint disease.  Thus, he is not entitled to 
a separate, compensable rating under Diagnostic Code 8520, 
8521, 8524, 8525, or 8526 for the neurologic manifestations 
of the disability at issue.

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his lumbosacral laminectomy, diskectomy 
and fusion with degenerative joint disease, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  The Board acknowledges that the veteran is in 
receipt of Social Security disability benefits but points out 
that his Social Security records indicate that the veteran 
receives such benefits for his back and for his non-service-
connected osteoarthrosis and allied disorders.  Accordingly, 
the Board finds that this case does not warrant referral to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In view of 
the foregoing, the preponderance of the evidence is against 
increased disability ratings for the lumbosacral laminectomy, 
diskectomy and fusion, with degenerative joint disease, at 
any time during the rating period on appeal.  

Service Connection

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for avascular necrosis 
of the right and left hips, including as secondary to 
service-connected lumbosacral laminectomy, diskectomy and 
fusion, with degenerative joint disease, so these claims must 
be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, his hips during his 
military service.  Moreover, the veteran's November 1990 
separation examination report was normal, with a normal 
clinical evaluation of the extremities and musculoskeletal 
system (aside from his already service-connected low back 
disability).  The Board also notes that it appears that the 
veteran did not make any related complaints at this 
examination.  This is probatively significant and given much 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
prior to his separation.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, it appears that the veteran was not treated for 
right or left hip complaints until 2004.  The Board notes 
that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, there is no competent clinical evidence that 
relates the veteran's right and left hip disabilities to his 
military service, including his service-connected lumbosacral 
laminectomy, diskectomy and fusion, with degenerative joint 
disease.  None of the veteran's various VA and private 
treatment records indicate that the veteran's right and left 
hip disabilities are in any way related to his military 
service.  More significantly, the August 2007 VA examination 
report concluded that the veteran's bilateral avascular 
necrosis of the hips is not related to his military service, 
including his service-connected lumbosacral laminectomy, 
diskectomy and fusion, with degenerative joint disease.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability.  The VA examiner noted 
that there was no medical evidence indicating that the 
veteran's degenerative joint disease of the lumbosacral spine 
caused the veteran's avascular necrosis of the hips.  
Likewise, the Board points out that the veteran's treating 
provider, W. J., M.D., stated in a March 2006 hospitalization 
report that the veteran's avascular necrosis of the hips was 
likely idiopathic, as the veteran did not have any risk 
factors such as steroid use and alcohol abuse.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).   

The Board also notes that the August 2007 VA examination 
report indicates that the VA examiner reviewed the veteran's 
entire claims folder prior to finding that it was unlikely 
that the veteran's current avascular necrosis of the hips was 
not related to his military service, including his service-
connected lumbosacral laminectomy, diskectomy and fusion, 
with degenerative joint disease.  The VA examiner's opinion 
has significant probative weight since the opinion was based 
on a review of the complete record, and the VA examiner not 
only considered the veteran's assertions and medical history, 
but also undertook a comprehensive clinical examination of 
him.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  
 
Therefore, the only evidence portending that the veteran's 
bilateral avascular necrosis of the hips is in any way 
related to his service in the military, or his service-
connected lumbosacral laminectomy, diskectomy and fusion, 
with degenerative joint disease, comes from him personally.  
As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claims, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral laminectomy, diskectomy and fusion, with 
degenerative joint disease, for the period prior to August 7, 
2008, is denied.  

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral laminectomy, diskectomy and fusion, with 
degenerative joint disease, from August 7, 2008, is denied.  

Entitlement to service connection right hip avascular 
necrosis and degenerative joint disease, status-post right 
hip replacement, to include as secondary to service-connected 
lumbosacral laminectomy, diskectomy and fusion, with 
degenerative joint disease, is denied.

Entitlement to service connection left hip avascular necrosis 
and degenerative joint disease, to include as secondary to 
service-connected lumbosacral laminectomy, diskectomy and 
fusion, with degenerative joint disease, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


